                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Raymond Keith Fitchett                                             Docket No. 2:11-CR-41-1D

                               Petition for Action on Supervised Release

    COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Raymond Keith Fitchett, who, upon an earlier plea
of guilty to Receipt of Child Pornography, in violation of 18 U.S.C. § 2252(a)(2), was sentenced by the
Honorable James C. Dever III, U.S. District Judge, on July 19, 2012, to the custody of the Bureau of Prisons
for a term of 108 months. It was further ordered that upon release from imprisonment the defendant be
placed on supervised release for Life.

    Raymond Keith Fitchett was released from custody on July 1, 2019, at which time the term of supervised
release commenced.

    On September 18, 2019, a Petition for Action was submitted to the court recommending that the
condition ordering Fitchett to abide by the rules and regulations of the Eastern District of North Carolina
Sex. Offender Program be stricken and replaced with sex offender-related conditions which were
recQmmended by the sex offender treatment provider and which were individualized to meet the specific
neeos of the defendant. The court concurred with recommendations on September 20, 2019.

    On May 29, 2020, a Violation Report was submitted to the court advising that on May 21, 2020, the
defendant submitted to an instant urine screen which tested positive for marijuana use. The national
laboratory confirmed the result on May 28, 2020. The court was informed that immediately following the
instant urine screen, Fitchett admitted to consuming cannabidiol (CBD) gummies approximately three
weeks prior to May 21, 2020, in order to relieve stomach pain. He also stated that he did not know CBD
use was prohibited while under supervision. Due to this contention and because the defendant was
counseled about the potential consequences about his continued use of the substance, it was recommended
that Fitchett be continued under supervision without modification. The court concurred with the
recommendation on June 4, 2020.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

   As noted above, on September 20, 2019, the court ordered that Fitchett abide by sex offender-related
conditions which were recommended by the sex offender treatment provider and which were individualized
to meet his specific needs. In September 2020, the defendant was ultimately transferred to a new sex
offender treatment provider, Albemarle Psychology Clinical & Forensics Services in Elizabeth City, North
Carolina. Following such transfer, Fitchett underwent a psycho-sexual reevaluation and was recommended
to continue bi-weekly individual counseling. Also, to aid in his supervision, it was recommended that the
defendant's supervised release conditions be modified to include a condition prohibiting him from
hitchhiking or picking hitchhikers. As such, it is recommended that Fitchett's supervised release be
modified accordingly. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
sup~rvision.




              Case 2:11-cr-00041-D Document 43 Filed 01/27/21 Page 1 of 2
Raymond Keith Fitchett
Docket No. 2:11-CR-41-1D
Petition For Action
Page2

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall not hitchhike or pick up hitchhikers.

Except as herein modified, the judgment shall remain in full force and effect.

ReJiewed and approved,                                         I declare under penalty of perjury that the foregoing
                                                               is true and correct.


Isl Dewayne L. Smith                                           Isl Lakesha H. Wright
Dewayne L. Smith                                               Lakesha H. Wright
Supervising U.S. Probation Officer                             U.S. Probation Officer
                                                               306 East Main Street, Room 306
                                                               Elizabeth City, NC 27909-7909
                                                               Phone: 252-335-5508
                                                               Executed On: January 26, 2021

                                              ORDER OF THE COURT

Considered and ordered this          2..-,
                                         day of _---'J""-"'a... . .o....,,.._,O,AAJ~'-"'1----~' 2021, and ordered filed and made
a part of the records in the above case.                                      ~

  ~    _f)LVQ/1
J a ; C. Dever III
U.S. District Judge




                 Case 2:11-cr-00041-D Document 43 Filed 01/27/21 Page 2 of 2
